         Case 1:18-cv-00773-RBW Document 77 Filed 05/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                       )
STATE OF NEW YORK, et al.,                             )
                                                       )
       Plaintiffs,                                     )      Civil Action No. 1:18-cv-0773
                                                       )
              v.                                       )      Hon. Reggie Walton
                                                       )
U.S. ENVIRONMENTAL PROTECTION                          )
AGENCY, et al.                                         )
                                                       )


                            STATUS REPORT BY DEFENDANTS

       Pursuant to this Court’s Order of March 3, 2020 (Dkt. No. 72), Defendants the United

States Environmental Protection Agency and Andrew R. Wheeler, the Administrator thereof

(collectively “EPA”), hereby provide the following status report:

       On September 24, 2019, EPA issued a proposed rule under the Clean Air Act (“CAA”)

titled, “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified

Sources Review.” See 84 Fed. Reg. 50,244 (Sept. 24, 2019) (hereafter “Proposed Rule”).

Among other things, the Proposed Rule would withdraw methane standards for new and

modified sources in the oil and natural gas sector. See id. at 50,244, 50,246. EPA initiated this

action pursuant to Executive Order 13783, which directs EPA, among other things, to “review

the final rule entitled ‘Oil and Natural Gas Sector: Emission Standards for New, Reconstructed,

and Modified Sources,’ 81 Fed. Reg. 35,824 (June 3, 2016), . . . and, if appropriate, . . . as soon

as practicable, suspend, revise, or rescind the guidance, or publish for notice and comment [a]

proposed rule[] suspending, revising, or rescinding [the] rule[].” 82 Fed. Reg. 16,093, 16,096

(Mar. 31, 2017).




                                                  1
         Case 1:18-cv-00773-RBW Document 77 Filed 05/15/20 Page 2 of 3



       As reported at the March 3, 2020, conference in this matter, the public comment period

for the Proposed Rule closed on November 25, 2019. EPA received in excess of 290,000 public

comments, more than 2,600 of which are both substantive and non-duplicative. The Agency is

close to completing its review of the comments and drafting the final rule. EPA anticipates

submitting the final rule package to the Office of Management and Budget for interagency

review in accordance with Executive Order 12866, “Regulatory Planning and Review,” 58 Fed.

Reg. 51,735 (Oct. 4, 1993) in early June. The Agency intends to seek an expedited 30-day

review. If granted, EPA intends to finalize the final rule before the end of July 2020.

                                              Respectfully Submitted,

                                              United States Department of Justice
                                              Environment & Natural Resources Division

Dated: May 15, 2020                             /s/ Heather E. Gange
                                              HEATHER E. GANGE
                                              D.C. Bar 452615
                                              Environmental Defense Section
                                              P.O. Box 7611
                                              Washington, DC 20044-7611
                                              Tel. 202.514.4206
                                              Fax. 202.514.8865
                                              Heather.Gange@usdoj.gov




                                                 2
         Case 1:18-cv-00773-RBW Document 77 Filed 05/15/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Heather E. Gange, certify that on this 15th day of May 2020, I electronically filed the

foregoing through the CM/ECF system which caused all Parties to be served by electronic

means, as more fully reflected on the Notice of Electronic Filing:



                                                     /s/ Heather E. Gange
                                             HEATHER E. GANGE
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel. (202) 514-4206




                                                3
